Citation Nr: 1100713	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of legal entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the U.S. 
Armed Forces and that, during such service he was a Japanese 
Prisoner of War (POW).  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating action, in which the RO found 
that new and material evidence had not been submitted sufficient 
to reopen a claim of legal entitlement to VA benefits.  

In July 2006 the appellant and his daughter testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

In a June 2007 decision, the Board determined that new and 
material sufficient evidence to reopen the appellant's claim of 
legal entitlement to VA benefits had not been received.  The 
appellant perfected an appeal of the Board's June 2007 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an April 2010 single-judge Memorandum Decision, the 
Court vacated the Board's June 2007 decision and remanded the 
case for readjudication.  In June 2010, the Court entered 
judgment, returning the case to the Board for action consistent 
with the Memorandum Decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.



REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Specific to 
requests to reopen a previously-denied claim for VA benefits, VA 
must provide notice that describes the basis for the previous 
denial, as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This notice was provided by 
the RO in letters to the appellant dated August 18, 2003 and May 
24, 2006.

The appellant's previous claims were denied on the basis that he 
did not have recognized active service in the U. S. Armed Forces 
for VA benefits purposes.  See letters to the appellant dated in 
November 1985, March, July and August 1987, November 1989 and 
July 1997.

As the Memorandum Decision noted, in Capellan v. Peake, 539 F.3d 
1373, 1381-81 (Fed. Cir. 2008), issued after the Board's June 
2007 decision, the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that in accordance with VA's 38 U.S.C.A. 
§ 5103A duty to assist, where a claimant submits new evidence 
subsequent to a verification of service, that evidence must be 
submitted and considered in connection with a new request for 
verification of service from the service department pursuant to 
38 C.F.R. § 3.202(c).  The Federal Circuit specifically stated 
that 38 C.F.R. § 3.203 requires that military service be based on 
all relevant evidence, including lay evidence, with due 
application of the duty to assist under the provisions of 
38 U.S.C.A. § 5103A and38 C.F.R. § 3.159 and the statutory and 
regulatory requirement to consider all information and lay 
evidence of record pursuant to 38 U.S.C.A. § 5107(b).  Id.

Here, the claimant has indicated that he entered active duty on 
November 1, 1941 and was discharged from active duty on August 
28, 1945, or alternatively on October 31, 1945 or May 26, 1946.  
The first two times the RO sought verification from the NPRC the 
RO used the October 31, 1945 service discharge date and the 
claimant's date of birth as April [redacted], 1917.  The third time the 
RO sought verification from the NPRC, the RO used the August [redacted], 
1945 service discharge date and a date of birth of "0/[redacted]/17."  
However, on his PA AGO Form 23, a February 2004 VA Form 21-526 
and his WD AGO Form No. 24, the appellant's birth date was given 
as March [redacted], 1917; while on a November 1984 VA Form 21-526, his 
birth date was listed as April [redacted], 1917.  In response to the 
latter request, the NPRC indicated that the evidence submitted 
was insufficient to warrant a change in the prior negative 
certification of August 16, 1985.  However, the prior negative 
certification was dated September 16, 1985, not August 16, 1985.  
Also at various times, the claimant has stated that he was a POW 
from December 27, 1941 to January 9, 1942 at Agoo, La Union, 
Philippines, from February 6, 1942 to March 30, 1942, or from 
April 9/10, 1942 to January 20, 1943, at Camp O'Donnell, Capas, 
Tarlac, Philippines.  In a March 15, 2005, Memorandum for File, 
the RO found that no new evidence had been presented to warrant 
recertification of service; however, the first name of the 
claimant was given as Felix, not Felipe, and this document was 
issued prior to the Federal Circuit's decision.

In this case, although the service department apparently 
considered the appellant's PA AGO Form 23, there is no indication 
that the RO has submitted to the service department (via the 
National Personnel Records Center (NPRC)), the following: (1) his 
WD AGO Form No. 24; (2) an October 1954 U. S. War Claims 
Commission receipt of Claim No. 513142; (3) Form 4942, Ex-POW 
Questionnaire; (4) a Health Form - Ablan-Madamba Guerilla Forces, 
USFIP; (5) a discharge certificate from the Philippine Army of 
the Commonwealth of the Philippines (nearly illegible); (6) three 
affidavits from three fellow comrades-Sergeant Molina signed in 
November 2003 and Privates Galvez and Andres signed in April 
2004; (7) a June 2001 Department of National Defense, Philippine 
Veterans Affairs Office check for $4000.00; (8) an April 1981 
certification of birth; (9) a copy of the first page of a 
Philippine Veterans Bank savings account passbook; (10) a 
Veterans Federation of the Philippines identification card; (11) 
a copy of the hearing transcript, and (12) a photograph of the 
appellant with his military awards.  In view of the holding in 
Capellan, the Board finds that a remand is required.

Finally, the appellant submitted a document entitled "Certifico 
Ag Graduacion," received by the RO in December 1996, which he 
claims is a certificate the Japanese gave him when he was 
released as a POW at Camp O'Donnell in 1943.  On remand, VA 
should obtain a translation of the document into English and 
associate the translation with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  A document entitled "Certifico Ag 
Graduacion," received by the RO in December 
1996, should be translated into English and 
the translation should be associated with the 
claims file.

2.  After completion of 1 above, contact the 
NPRC and make a new request for verification 
of the claimant's service including, but not 
limited to, a finding as to whether the 
appellant had POW status at any time, 
including from December 27, 1941 to January 
9, 1942 at Agoo, La Union, Philippines, from 
February 6, 1942 to March 30, 1942, or from 
April 9/10, 1942 to January 20, 1943, at Camp 
O'Donnell, Capas, Tarlac, Philippines.  
Provide the NPRC with copies of the relevant 
records and statements and testimony from the 
claimant and his daughter, as well as 
affidavits from fellow comrades, listed in 
the last paragraph on page 4 above, along 
with the translation obtained in 1 above.  
Include documentation in the claims file 
pertaining to POW status of his fellow 
comrades.  The NPRC should use both 
alternative birth dates and all three service 
discharge dates.  All records and/or 
responses received should be associated with 
the claims file.  

3.  After completion of 1 and 2 above, and 
any additional notice or development deemed 
necessary, readjudicate the claim on appeal.  
If any determination remains unfavorable to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the case is returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



